DETAILED ACTION

1.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This action is responsive to the application filed 02/25/2022  and the Preliminary Amendment filed 06/01/2022.

Claims 2-21 have been examined and allowed. Claims 1 and 13 are independent Claims. 

Drawings


2.	The drawings filed 02/25/2022 are accepted by the examiner.




Information Disclosure Statement

3.	The Applicants’ Information Disclosure Statement filed 02/25/2022 has been received, entered into the record, and considered.





Examiner’s Amendment

4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

Authorization for this examiner’s amendment was given in a telephone interview with Mr. David N. Weiss (Reg. No. 41,371) on 09/02/2022.

Claim 13 has been amended as follows:

13.       (Currently Amended) A computer-implemented method, comprising: 
providing, using a computer system comprising hardware, a user interface enabling a building site related project document to be uploaded to a building site inspection system; 
receiving, using the computer system, a building site related project document uploaded via the user interface enabling a building site related project document to be uploaded; 
receiving, using the computer system, location data corresponding to a building site; 
enabling, using the computer system, a map comprising the building site to be presented on at least one user device; 
enabling a first user, associated with a first user device, to issue an invitation to a second user, associated with a mobile second user device, to engage in a video chat session regarding an inspection at the building site, the mobile second user device comprising a camera, a microphone, and a display; 
enabling a video chat session to be conducted, including one or more inspection related instructions, via the first user device and the mobile second user device; 
receiving, using the computer system, building site inspection content via the mobile second user device, the building site inspection content comprising inspection video content streamed from the mobile second user device; 
enabling the first user to annotate a still version of a frame of the inspection video content by positioning geometric shapes on the frame and by adding text comments; 
enabling the building site inspection content to be stored in non-transitory memory; 
causing a document to be generated comprising one or more annotated frames of the inspection video content; 
associating the building site inspection content comprising the inspection video content streamed from the mobile second user to the system with at least one building site related document; 
tracking status related to permits for a plurality of building sites; 
providing permit-related status to one or more users; 
providing for display on a user device a first user interface that enables a user to associate one or more items of building site inspection content with a building-related project; 
receiving, via the first user interface, an association of at least one item of building site inspection content with a first building-related project;
accessing an electronic building plan document, corresponding to the first building-related project, including at least a first plan sheet; 
providing the first plan sheet for display on the user device;
providing a user interface via which a user can associate the at least one item of building site inspection content with the first plan sheet; 
generating a multimedia document comprising the plan sheet, at least one item of building site inspection content, and information related to the inspection session,
wherein at least one playable building site inspection content item is displayed in association with a play control; 
enabling the playable building site inspection content item to be played in response to a user activation of the play control.  

Reasons for Allowance

5	Claims 2-21 are allowed. 


The following is an examiner’s statement of reasons for allowance: 

Applicant’s terminal disclaimer filed 09/02/2022 has been approved.  

The prior art does not expressly teach or render obvious the invention as recited in independent Claims 1 and 13. 

The features as recited in independent Claims  1 and 13:
“associating the building site inspection content comprising the inspection video content streamed from the mobile second user to the system with at least one building site related document; 
tracking status related to permits for a plurality of building sites; 
providing permit-related status to one or more users; 
providing for display on a user device a first user interface that enables a user to associate one or more items of building site inspection content with a building-related project; 
receiving, via the first user interface, an association of at least one item of building site inspection content with a first building-related project;
accessing an electronic building plan document, corresponding to the first building-related project, including at least a first plan sheet; 
providing the first plan sheet for display on the user device;
providing a user interface via which a user can associate the at least one item of building site inspection content with the first plan sheet; 
generating a multimedia document comprising the plan sheet, at least one item of building site inspection content, and information related to the inspection session,
wherein at least one playable building site inspection content item is displayed in association with a play control; 
enabling the playable building site inspection content item to be played in response to a user activation of the play control,” when taken in the context of the claims as a whole, was not uncovered in the prior art teachings.

The Examiner asserts that the claims overcome the prior art of record when the limitations are read in combination with the respective claimed limitations in their entirety.

The dependent Claims are allowed as they depend upon allowable independent Claims. 

Any comments considered necessary by applicant must be submitted no later than 
the payment of the issue fee and, to avoid processing delays, should preferably 
accompany the Issue Fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact information



6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAIKHANH NGUYEN whose telephone number is (571) 272-4093. The examiner can normally be reached on Monday-Friday from 9:00 AM- 5:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached at (571)272-8352. 

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
	
/MAIKHANH NGUYEN/            Primary Examiner, Art Unit 2176